Citation Nr: 0424792	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  98-06 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for residuals 
of left eye injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 until 
October 1947.  

The record reflects that by rating action dated in April 
1954, the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York denied entitlement to service 
connection for left eye disability.  The veteran was notified 
of this decision by letter dated in April, 1954, but did not 
file a timely appeal.  That determination is final.  See 
38 C.F.R. § 20.1103 (2003).  

The veteran subsequently attempted to reopen the claim of 
service connection for left eye disability on several 
occasions which the RO declined in determinations dated in 
August 1974, August 1984, and December 1987.  

The current appeal comes before the Board from an RO rating 
action dated in June 1997 that reopened the claim and denied 
service connection for a left eye condition.  The Board 
points out, however, that whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed by the Board before the underlying claim may be 
considered.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  Therefore, regardless of the RO's action, the Board 
must initially address the question of whether "new and 
material" evidence has been presented sufficient to reopen 
the claim for left eye disability.  Therefore, in accordance 
with the prevailing law, the issue of service connection for 
a left eye disability has been recharacterized on the title 
page.

The veteran was afforded a personal hearing at the RO in June 
2000.  A transcript is of record.  

The appeal will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.



FINDINGS OF FACT

1.  The RO denied the claim of service connection for a left 
eye disorder by rating decision dated in April 1954, and 
declined to reopen the claim in August 1974, August 1984 and 
December 1987.  The veteran did not file a timely appeal to 
those determinations.  

2.  Evidence received since the unappealed December 1987 
denial of the claim of service connection for left eye 
disability bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered to fairly decide the merits of the veteran's 
claim.  


CONCLUSIONS OF LAW

1.  The December 1987 RO decision that denied the claim of 
service connection for left eye disability is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence sufficient to reopen the 
previously denied claim of entitlement to service connection 
for left eye disability has been received and the veteran's 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he sustained injury to his left eye 
from a "hot shell" in a training incident aboard ship in 
service, and became totally blind in that eye as a result 
thereof.  He contends that service connection should be 
granted for residuals of that left eye injury.  

At the outset, the Board points out that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  In particular, this law redefines 
the obligations of VA with respect to the duty to notify and 
to assist the veteran.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment but not yet final 
as of that date.  The final rule implementing the VCAA was 
published on August 29,2001.66 Fed. Reg. 45,620-32 (Aug.29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board notes that the provisions of 38 
C.F.R.§ 3.156(a) regarding new and material claims and second 
sentence of 3.159(c) were amended effective August 29, 2001.  
In this case, the RO has construed an April 1997 statement 
from an advocate of the veteran as a claim to reopen service 
connection for left eye disability.  Thus, the new provisions 
concerning new and material claims are not applicable to the 
instant case.  See 66 Fed. Reg. 45620- 45632 (August 29, 
2001).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, as well as the Board's 
favorable disposition of the threshold issue on appeal, it is 
found that the new legal authority does not prevent the Board 
from rendering a decision on this matter, as all notification 
and development action needed to fairly adjudicate the claim 
has been accomplished.  

Moreover, as this decision is a complete grant of the 
threshold issue of whether new and material evidence has been 
received to reopen the claim for service connection for left 
eye disability, it therefore cannot be deemed to violate the 
appellant's right to due process of law.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Factual background

The evidence of record at the time of the April 1954 RO 
decision which denied service connection for a left eye 
condition may be briefly summarized.  The service medical 
records showed no treatment for left eye injury or 
complaints.  On examination in October 1947 for discharge 
from active duty, vision in both eyes was reported to be 
20/20.  

The veteran was admitted to a VA facility in February 1954 
for complaints of blurred left eye vision, and provided 
history to the effect that at the time of discharge from 
service, he had noticed that visual acuity was not as strong 
in his left eye as that in the right.  He related that he had 
had gradual diminution of vision for the past six years.  The 
appellant underwent a comprehensive diagnostic work-up and 
treatment program, but etiology of left eye symptomatology 
remained undetermined.  Upon discharge, final diagnoses of 
iridocyclitis and cataract of the left eye, treated but 
unchanged, were rendered.

The RO denied service connection for a left eye condition in 
April 1954 on the basis that there was no record of eye 
pathology or treatment in service.  The veteran was notified 
of that decision and of his appellate rights.  He did not 
appeal the April 1954 determination which became final.  Upon 
the appellant's attempts to request service connection in May 
1974, July 1984 and October 1987, the RO declined to reopen 
the claim of service connection for left eye disability in 
August 1974, August 1984 and December 1987.  The veteran did 
not appeal these decisions which are final.  See 38 U.S.C.A. 
§ 7105.  However, the veteran may reopen his claim by 
submitting new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

New and material evidence is evidence that has not been 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant and 
that, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim. 38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

In Hodge, the United States Court of Appeals for the Federal 
Circuit stressed that newly submitted evidence could be 
material if it resulted in a more complete record for 
evaluating the disability. With respect to any application to 
reopen a finally decided claim, the credibility of the newly 
submitted evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The evidence added to the record since the December 1987 
denial of the claim includes a statement dated in May 1997 
from a fellow former service member R. M. W. attesting to 
having witnessed the injury to the veteran's left eye while 
they were both stationed aboard the SS Richard J. Oglesby on 
a gun crew in 1944.  A medical report from A. K., M.D., which 
was previously considered years earlier was also submitted 
indicating that the veteran's eye condition was 
representative of old blunt trauma and was consistent with 
his history of eye injury.  Additionally, Naval records were 
received which places that veteran aboard the SS Richard J. 
Oglesby during the particular time frame claimed as the time 
of eye injury.

The Board finds that such evidence is new and material in 
that it establishes for the first time evidence tending to 
show injury in service aboard the SS Richard J. Oglesby.  
Accordingly, the claim of entitlement to service connection 
for a left eye disability is reopened.  See 38 C.F.R. 
§ 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence has been received to reopen the 
claim of service connection for residuals of left eye injury.  
The claim is allowed to this extent only.


REMAND

Having reopened the veteran's claim of service connection for 
a left eye disorder, the case must now be considered based on 
a de novo review of the record.

The service records show that the veteran was assigned to the 
S. S. Richard J. Oglesby from approximately May to November 
1944 as an Armed Guard.  The veteran maintains that as a 
member of the gun crew in 1944 he injured his left eye during 
a practice-firing mission when a shell casing struck his eye.  
He was treated by the purser.  A fellow service man has 
stated that he witnessed this injury.  The Board finds the 
lay statements consistent with the circumstances of his 
service.   The veteran testified at his hearing in June 2000 
that the left eye was enucleated in 1977.  On VA examination 
in May 2001, the veteran related that he surgery to remove 
the eye at Child's Hospital six to eight years ago.  These 
records should be requested and associated with the claims 
folder.

Under the circumstances, the case is REMANDED to the RO for 
the following actions.  

1.  The RO should furnish the veteran 
the appropriate release of information 
forms in order to obtain copies of the 
medical records from Dr. Keeler and the 
The Child's Hospital pertaining to the 
surgery on his left eye. 

2.  Thereafter, the RO should 
readjudicate the veteran's claim.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement, and be given the 
opportunity to respond.  The case should 
then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




